Name: Commission Regulation (EEC) No 1102/78 of 25 May 1978 adopting protective measures applicable to imports of preserved mushrooms
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 139/26 Official Journal of the European Communities 26 . 5 . 78 COMMISSION REGULATION (EEC) No 1102/78 of 25 May 1978 adopting protective measures applicable to imports of preserved mushrooms Whereas this suspension should not apply to licences for the importation of products originating in third countries which are able to ensure that exportations to the Community do not exceed certain levels ; whereas in order to supervise these importations it should be made compulsory for the name of the country of origin to be entered on the licence application and the licence itself ; Whereas at the present time the Commission has been able to accept that the People 's Republic of China is able to ensure that its exports to the Commu ­ nity do not exceed a quantity acceptable to the Commission ; whereas the issue of import licences for preserved mushrooms originating in this country should therefore be permitted , THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 516/77 of 14 March 1977 on the common organiza ­ tion of the market in products processed from fruit and vegetables ^), and in particular Article 14 (2) thereof, Whereas the import licences issued and the applica ­ tions made for licences, up to 23 May 1978 , show that preserved mushrooms to a total quantity of 40 914 tonnes have been or will be imported in the period to the end of the month of July ; Whereas this quantity is greatly in excess of the quan ­ tity of approximately 32 900 tonnes imported during the whole of 1977 ; whereas large numbers of licence applications continue to be received ; Whereas the offer prices for a large quantity of these third country products are 20 to 30 % less than the cost price in the Community preserved mushroom industry ; whereas consequently the trend of imports from third countries may aggravate the difficulties facing Community producers as regards production and marketing ; Whereas under these circumstances products of Community origin are losing their outlets on the Community's markets ; whereas Community market figures for the first months of 1978 show that the level of preserved mushroom stocks in the Commu ­ nity is 40 to 50% higher than it was in 1977 ; whereas there is a risk of the level of these stocks rising as sales diminish over the next few months because of the increased volume of imports ; Whereas an assessment of the situation on the market, the main points of which are outlined above , leads to the conclusion that imports threaten the Community market with serious disturbances which could jeopar ­ dize the objectives of Article 39 of the Treaty ; whereas, in these circumstances , it is necessary to take protective measures ; Whereas the effect of these protective measures must be to prevent the market situation worsening because of excessively large importations ; Whereas for this purpose the issue of import licences should be suspended and all pending applications rejected ; HAS ADOPTED THIS REGULATION : Article 1 1 . The issue of import licences for preserved mush ­ rooms (subheading 20.02 A of the Common Customs Tariff) is suspended from 26 May 1978 . 2 . Licence applications pending on this date shall be refused . Article 2 1 . The provisions of Article 1 ( 1 ) shall not apply to import licences for preserved mushrooms originating in third countries which the Commission accepts as being able to ensure that their exports to the Commu ­ nity do not exceed a level agreed by the Commission . 2 . When application is made for an import licence for preserved mushrooms originating in a third country benefiting under the terms of Article 1 the name of the country of origin shall be entered in box 14 of the licence application and of the licence . Article 3 The People 's Republic of China shall benefit under the terms of Article 2 . Article 4 This Regulation shall enter into force on 26 May 1978 .(!) OJ No L 73 , 21 . 3 . 1977, p. 1 . 26 . 5 . 78 Official Journal of the European Communities No L 139 /27 This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 25 May 1978 . For the Commission Finn GUNDELACH Vice-President